Citation Nr: 0835933	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-10 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to reimbursement for unauthorized medical 
expenses incurred at Saint Anthony Hospital North between 
February 17, 2005 and February 23, 2005.

2.  Entitlement to reimbursement for unauthorized medical 
expenses incurred at Cardiovascular Associates on February 
28, 2005.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from June 1956 to June 1960.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Fort Harrison, 
Montana.  In June 2005, the VAMC denied a claim for 
reimbursement for unauthorized medical expenses incurred at 
Saint Anthony Hospital North between February 17, 2005 and 
February 23, 2005.  In July 2005, the VAMC denied a claim for 
reimbursement for unauthorized medical expenses incurred at 
Cardiovascular Associates on February 28, 2005.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Between February 17, 2005 and February 23, 2005, the 
veteran received emergency medical services for a nonservice-
connected disability at Saint Anthony Hospital North, a non-
VA medical facility for which he incurred medical expenses.  

2.  The veteran's condition is not shown to have stabilized 
during treatment at Saint Anthony Hospital North between 
February 17, 2005 and February 23, 2005.  

3.  On February 28, 2005, the veteran received non-emergent 
medical services for a nonservice-connected disability at 
Cardiovascular Associates, a non-VA medical facility for 
which he incurred medical expenses.   


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of emergency 
services for a nonservice-connected disability incurred at 
Saint Anthony Hospital North, between February 17, 2005 and 
February 23, 2005, have been met.  38 U.S.C.A. §§ 1725, 1728, 
5107(b) (West 2002); 38 C.F.R. §§ 17.120, 17.1002 (2007).  

2.  The criteria for payment or reimbursement of emergency 
services for a nonservice-connected disability incurred at 
Cardiovascular Associates, on February 28, 2005, have not 
been met.  38 U.S.C.A. §§ 1725, 1728, 5107(b) (West 2002); 38 
C.F.R. §§ 17.120, 17.1002 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he is entitled to reimbursement for 
unauthorized medical expenses incurred at Saint Anthony 
Hospital North (SAHN) between February 17, 2005 and February 
23, 2005, and reimbursement for unauthorized medical expenses 
incurred at Cardiovascular Associates on February 28, 2005.  

With regard to the claim for treatment at SAHN between 
February 17, 2005 and February 23, 2005, the Board notes that 
the VAMC has approved reimbursement of ambulance and 
associated emergency services on February 7, 2005, and that 
it has approved reimbursement of the veteran's treatment at 
SAHN for the period from February 7, 2005 to February 16, 
2005.  

Service connection is not currently in effect for any 
disorders.  

With regard to both claims, the veteran does not argue, and 
the record does not show, that prior authorization was 
received from the VAMC to seek emergency services at SAHN, or 
Cardiovascular Associates, nor was an application for 
authorization made to VA within 72 hours of either of these 
treatments.  

In this regard, the Statement of the Case indicates that a 
claim associated with treatment at SAHN (several vendors were 
involved with this treatment), and that the claim associated 
with treatment from Cardiovascular Associates (on February 
28, 2005), were both received on April 11, 2005.  For these 
reasons, in the absence of prior authorization or deemed 
prior authorization for medical services, there is no factual 
or legal basis for payment or reimbursement by VA under 38 
U.S.C.A. § 1703 (West 2002); 38 C.F.R. §§ 17.52, 17.53, and 
17.54.  

Where pre-authorization has not been approved for medical 
services, under 38 C.F.R. § 17.120, VA may pay or reimburse 
the veteran for medical services for a nonservice-connected 
disability associated with and aggravating a service 
connected disability.  In this case, the medical services 
rendered to the veteran were not for the purpose of treating 
a nonservice-connected disability which was aggravating a 
service-connected disability.  Accordingly, for both claims, 
the criteria for payment or reimbursement by VA for 
unauthorized medical expenses under 38 U.S.C.A. § 1728, and 
38 § C.F.R. § 17.120, are not met.  

Pursuant to the Veterans Millennium Health Care and Benefits 
Act, 38 U.S.C.A. § 1725, implemented in part at 38 C.F.R. §§ 
17.1000 and 17.1002, VA may reimburse a veteran for the 
reasonable value of emergency treatment furnished the veteran 
in a non-Department facility if: (1) a veteran is an active 
VA health-care participant, that is, a participant in a 
health-care program under 38 U.S.C.A. § 1705(a) and the 
veteran received care under the program in the 24-month 
period preceding the furnishing of emergency treatment; (2) a 
veteran is personally and financially liable for emergency 
treatment furnished the veteran in a non-Department facility; 
(3) a veteran is not entitled to care or services under any 
other health-plan and has no other contractual or legal 
recourse against a third party; and (4) a veteran is not 
eligible for reimbursement for medical services under 38 
U.S.C.A. § 1728.  

To be eligible for payment or reimbursement under the 
Millennium Act, the veteran must satisfy nine specified 
criteria laid out under 38 C.F.R. § 17.1002.  These criteria 
include, among other factors, the following: (1) that a VA or 
other Federal facility/provider was not feasibly available 
and an attempt to use them before hand would not have been 
considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center); 
(2) the claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized); 
(3) and at the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.  38 U.S.C.A. § 1725; 
38 C.F.R. § 17.1002.  

With regard to the claim for reimbursement for unauthorized 
medical expenses incurred at Cardiovascular Associates on 
February 28, 2005, the veteran does not assert, and the 
evidence does not show, that this treatment was for emergency 
services.  Rather, the evidence indicates that this treatment 
involved cardiac care, and that it came five days after the 
veteran's discharge from hospitalization at SAHN on February 
23, 2005, following a cardiac arrest.  

Since this treatment does not meet the preliminary 
requirement under 38 U.S.C.A.  § 1725 of "emergency services 
[that] were provided in a hospital emergency department or a 
similar facility" (emphasis added), this statutory provision 
is not applicable in providing the reimbursement of expenses 
sought.  

Given the foregoing, there is no factual or legal basis for 
payment or reimbursement by VA for unauthorized medical 
expenses incurred at Cardiovascular Associates on February 
28, 2005 under 38 U.S.C.A. §§ 1725 and 1728 and 38 C.F.R. §§ 
17.120, 17.1002, and the claim must be denied.  38 U.S.C.A. § 
5107(b).  

With regard to the claim for unauthorized medical expenses 
incurred at SAHN between February 17, 2005 and February 23, 
2005, the VAMC denied the claim based on the conclusion that 
the veteran's condition had stabilized, such that the 
criteria at 38 C.F.R. § 17.1002(d) were not met as of 
February 17, 2005.  The VAMC noted that as of February 16, 
2005, the treatment reports showed that his DNR (do not 
resuscitate) order had been rescinded, evaluations to 
determine the feasibility of therapy had been ordered, he was 
waking up and starting to follow commands, he knew his own 
name, and his encephalopathy was improving.  

The SAHN medical reports include a "discharge summary" 
which shows the following: the veteran was admitted on 
February 7, 2005 in cardiac arrest.  He had been shocked in 
the field and intubated and was in a left bundle branch block 
when he arrived.  His ejection fraction was noted to be 
between 30 percent and 35 percent.  His neurological status 
improved in a "rapid progression" over the last week of 
care, but even a week before "it was unclear whether he 
would be able to be discharged form his facility to a 
rehabilitation facility."  He made an "amazing recovery" 
over the last four to five days of treatment.  

The SAHN reports include "case manager notes" which show 
the following: on February 16, 2005, the veteran was to be 
evaluated for rehabilitation, and the family no longer wanted 
hospice care.  A February 17, 2005 note states that the 
veteran's family was noted to consider continuing care with 
VA, and a voice mail was left for a VA employee (identified 
as "D.O."), for him to check on the availability of beds.  
A February 18, 2005 note states that the veteran's discharge 
plans were discussed.  Notes dated on February 21, 2005 
states that orders were noted over the weekend to transfer 
the veteran to a VA hospital, that a voice mail had been left 
for D.O., and that he had been paged.  A note from later that 
same day states that D.O. was paged twice that morning, that 
there had not been a response, and that more attempts would 
be made.  A February 22, 2005 note states that D.O. had been 
talked to, that they (VA) had no beds, and that D.O. was 
"unsure when they will have a bed." On February 23, 2005, 
it was noted that the veteran was "up in the hallway 
independently," and that plans for transfer would be 
cancelled.  

Two other SAHN reports, dated February 17, 2005, note that 
the veteran may need AICD (automatic implantable 
cardioverter/defibrillator), with one report noting "when/if 
he stabilizes." 

Other SAHN reports, include "non-behavioral restraint order 
form & observation logs," dated February 19th and 20th of 
2005, which each note that restraints had been approved for 
up to 24 hours, and that the veteran was confused.  

A VAMC worksheet, apparently signed in September 2005, shows 
that the veteran's first nine days of treatment at SAHN were 
approved for reimbursement, but that the second seven days of 
treatment were denied because the veteran was "clinically 
stable."  This worksheet is signed by a VA voucher examiner, 
and a RN (registered nurse).  

Stated simply, the regulation provides authority for VA to 
pay or reimburse the veteran for emergency services for a 
nonservice-connected disability at a non-VA facility, only if 
all conditions under 38 C.F.R. § 17.1002 are met.  In other 
words, if any one condition is not met, VA can not by 
operation of law pay or reimburse the veteran for the 
emergency services.  

The Board finds that the evidence is insufficient to show 
that the period of time in issue, from February 17, 2005 to 
February 23, 2005, was not a "continued medical emergency" 
of such a nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal facility.  
See 38 C.F.R. § 17.1002(d).  As an initial matter, the only 
medical "opinion" of record is the signature of a VA 
registered nurse next to the words "7 days, clinically 
stable."  See September 2005 VA worksheet.  This evidence is 
afforded some probative weight.

The SAHN records show that the veteran was admitted for 
treatment of a severe cardiovascular disorder, with treatment 
that included two episodes of defibrillation.  On the first 
day of the period in issue, i.e., February 17, 2005, it was 
noted that the veteran's condition was still of such severity 
that he may need an AICD (automatic implantable 
cardioverter/defibrillator), with one report noting "when/if 
he stabilizes."  His condition was noted to be of such 
severity on February 19th and 20th that restraints were 
approved.  

In addition, although the discharge summary states that he 
made an "amazing recovery" over the last four to five days 
of treatment, it does not include evidence to show that the 
veteran was clinically stable on any particular day prior to 
his discharge.  In this regard, the evidence indicates that 
he had an AICD placed just one day prior to his discharge.  
The veteran was clearly in the middle of severe problems 
during his hospital stay.  

Under the circumstances, the Board is unable to conclude that 
the evidence is sufficient to show that the veteran was 
stabilized at any particular point in time prior to his 
discharge.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Given the foregoing, the Board finds that the evidence is at 
least in equipoise, and that payment or reimbursement of 
medical expenses incurred at Saint Anthony Hospital North, 
between February 17, 2005 and February 23, 2005, is 
warranted.  

In the future, in light of the high cost of private health 
care treatment (which impacts the ability of the VA to pay 
for veterans' services when we are asked to pay for such 
costs); the veteran is asked to make every additional effort 
to seek treatment at a VAMC, when possible.

As a final matter, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law with significant changes in VA's duty to 
notify and assist.  Regulations implementing the VCAA have 
also been published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In January 2006, the veteran was provided with two VCAA 
notices.  In any event, there is no indication in the VCAA 
that Congress intended the act to revise the unique, specific 
claim provisions of Chapter 17, Title 38 of the United States 
Code.  See 38 C.F.R. §§ 17.123-17.132; see also Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  In the circumstances 
of this case, there is no further duty to notify or to 
assist. 

ORDER

Payment or reimbursement of medical expenses incurred at 
Saint Anthony Hospital North between February 17, 2005 and 
February 23, 2005, is granted.    

Payment or reimbursement of medical services incurred at 
Cardiovascular Associates, on February 28, 2005, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


